Citation Nr: 0501701	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  94-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for a 
major depressive disorder.  

2.  Entitlement to a rating in excess of 20 percent for a 
seizure disorder.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a skull fracture with organic brain syndrome and 
history of concussion.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the second and fourth metatarsals 
of the left foot.

6.  Entitlement to a rating in excess of 10 percent for a low 
back disability.

7.  Entitlement to a rating in excess of 10 percent for 
tinnitus of the right ear.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1979.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in July 1989 and August 1992.  The 
July 1989 decision denied an increased evaluation for the 
veteran's residuals of a left ankle fracture and the August 
1992 decision denied an increased evaluation for residuals of 
a skull fracture, with a history of a cerebral concussion and 
organic brain syndrome.  In December 1995 and August 1999, 
the Board remanded the issues of entitlement to higher 
ratings for the left ankle and skull fracture disabilities to 
the RO for further evidentiary development.  

The veteran also appeals rating decisions rendered by the 
Detroit RO in May and November 1998 that awarded an increased 
rating for a service-connected mental disorder and denied 
increased ratings for a low back disability, a seizure 
disorder, and a left foot disability.

In April 1999, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
folders.  

On a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in August 1999, the veteran requested disability compensation 
for all of his service-connected disabilities effective from 
April 1978.  This matter is referred to the RO for 
appropriate action.

During the course of the appeal, the veteran relocated to 
Michigan.  Accordingly, the Detroit, Michigan, RO has assumed 
the role of the agency of original jurisdiction for this 
appeal.

The tinnitus claim is decided herein while the other matters 
on appeal are addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development of the claim for a higher evaluation for tinnitus 
has been completed.  

2.  The veteran's tinnitus is evaluated as 10 percent 
disabling.


CONCLUSION OF LAW

The veteran's tinnitus is properly evaluated as 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6260 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is required to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to notify the claimant that he 
should submit any pertinent evidence in his possession.

As explained below, to the extent that the veteran is seeking 
additional compensation for tinnitus, his claim is without 
legal merit and consequently cannot be substantiated.  The 
pertinent facts in this case are not in dispute and the law 
is dispositive.  Therefore, no further development of the 
record is in order.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  The diagnostic codes that address 
the ear and other sense organs were amended effective June 
13, 2003.

Under the rating criteria in effect from June 10, 1999, to 
June 12, 2003, Diagnostic Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  Under the 
criteria in effect from June 13, 2003, recurrent tinnitus 
warrants a 10 percent evaluation.  Note (1) following 
Diagnostic Code 6260 states that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2) provides that only a single evaluation for 
recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  Note (3) 
states that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260 but is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  

In a May 2003 opinion, the VA General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  The General Counsel held that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.  VAOPGCPREC 2-2003.  
In his opinion, the General Counsel stated that this rule is 
for applications arising both before and after the 1999 
amendment.  

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7-
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Further, the regulatory changes to the 
rating schedule involved no substantive change and did no 
more than incorporate a standard practice of VA to award a 
single evaluation to tinnitus, even if bilateral.  The Board 
finds that since the revised rating criteria do not produce 
retroactive effects, VA must apply the new provisions of 
Diagnostic Code 6260 from the effective date of June 13, 
2003.  The Board notes that it is clear in the new provisions 
of Diagnostic Code 6260 that such provisions are effective 
from June 13, 2003.  The Board also notes that VAOPGCPREC 2-
2003 specifically indicates that it is for application in 
cases arising both before and after the 1999 amendment to the 
rating criteria for tinnitus.  

Analysis

The veteran's tinnitus of the right ear is presently 
evaluated as 10 percent disabling.  This evaluation is the 
highest possible evaluation for tinnitus under all versions 
of Diagnostic Code 6260, including the most recent version.  
Accordingly, a schedular rating in excess of 10 percent is 
not warranted.  

The Board observes that the governing rule is that only a 
single 10 percent disability rating is authorized for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral or in the head.  VAOPGCPREC 2-2003.  
The Board is bound by precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5; 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  Accordingly, 
as the law and not the evidence is dispositive, the veteran's 
claim of entitlement to rating in excess of 10 percent 
ratings for tinnitus must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Although not raised by the veteran or his representative, the 
Board has considered whether the case should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
hospitalization for tinnitus and that the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  In addition, there is no other 
indication in the record that the average industrial 
impairment from the tinnitus would be in excess of that 
contemplated by the assigned rating.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for tinnitus of the right 
ear is denied.


REMAND

The VCAA and the implementing regulations are applicable to 
the issues remaining on appeal.    

While the veteran was informed of the VCAA in November 2002, 
this notice was inadequate.  In particular, the evidence does 
not show that the veteran has been notified of the 
information and evidence necessary to substantiate his 
claims, what portion of the evidence he should submit or what 
portion of the evidence VA would obtain.  Accordingly, on 
remand, the RO should ensure compliance with the notice 
requirements of the VCAA and the implementing regulations. 

Additionally, medical evidence has been added to the claims 
folders that was not of record when the RO last adjudicated 
the veteran's claims in October 2002.  This evidence consists 
of medical statements from various VA physicians and the 
report of a June 2004 psychiatric examination of the veteran.  
The veteran has not waived his right to have this new 
evidence considered by the RO.  Accordingly, a remand is 
required so that the RO may consider this additional 
evidence.  

The Board also notes that there have been recent changes in 
the criteria for rating service-connected back disorders.  
Specifically, the criteria for evaluating intervertebral disc 
syndrome contained in Diagnostic Code 5293 were amended 
effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  While a statement of the case was issued 
in November 2002, the veteran was not informed of the changes 
in Diagnostic Code 5293.  In addition, the criteria for 
evaluating diseases and injuries of the spine were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454-51458 
(August 27, 2003).  On remand, the RO should consider the 
changes in the pertinent rating criteria.  

Finally, the Board notes that the most recent clinical 
treatment records pertaining to the veteran's seizure 
disorder, left foot, lower back, left ankle, and residuals of 
a skull fracture are dated prior to July 2000.  Additionally, 
the most recent VA compensation and pension examinations 
addressing these disabilities were conducted in April and May 
2000.  In light of the lack of clinical evidence since 2000, 
the veteran should be afforded new VA examinations to address 
the severity of these disabilities.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice that he 
should submit any pertinent evidence in 
his possession and the names and 
addresses of all medical care providers 
who treated him for his major depressive 
disorder; seizure disorder; residuals of 
a skull fracture; residuals of a left 
ankle fracture; residuals of a fracture 
of the second and fourth metatarsals of 
the left foot; or low back disability 
since July 2000.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  The RO should also arrange for the 
veteran to be afforded VA examinations by 
a physician or physicians with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected seizure disorder; 
residuals of a skull fracture; residuals 
of a left ankle fracture; residuals of a 
fracture of the second and fourth 
metatarsals of the left foot; and low 
back disability.

The veteran should be properly notified 
of the date, time, and place of the 
examinations in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner(s).  

The examiner(s) should describe all 
symptomatology due to the veteran's 
service-connected seizure disorder; 
residuals of a skull fracture; residuals 
of a left ankle fracture; residuals of a 
fracture of the second and fourth 
metatarsals of the left foot; and low 
back disability.
To the extent possible distinguish the 
manifestations of each service-connected 
disability should be distinguished from 
those of any other disorder present.  Any 
indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

With respect to the veteran's orthopedic 
disabilities, the examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

With respect to the veteran's seizure 
disorder, the examiner should assess the 
severity and frequency of the veteran's 
seizures.  

With respect to the veteran's residuals 
of a skull fracture with history of 
concussion and organic brain syndrome, 
the examiner should comment on any and 
all residual disabilities including any 
neurological disabilities such as 
hemiplegia, facial nerve paralysis, etc.    

With respect to the veteran's fractures 
of the left foot, the examiner should 
indicate whether the disability results 
in symptoms analogous to malunion or 
nonunion of the tarsal and/or metatarsal 
bones.  If so, the examiner should 
comment on the severity of such malunion 
or nonunion.  

With respect to the veteran's low back 
disability, the examiner should 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  

The examiner should also specifically 
identify any evidence of neuropathy due 
to the service-connected low back 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the veteran's service-
connected low back disability should be 
identified, and the examiner should 
assess the frequency and duration of any 
episodes of intervertebral disc syndrome 
disability, and in particular should 
assess the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The rationale for all opinions expressed 
should also be provided.

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on a de novo review of the pertinent 
evidence and in light of all applicable 
criteria including recent changes in the 
rating criteria applicable to back 
disabilities.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  By this remand, the Board intimates no opinion as to 
any final outcome of this claim.  The veteran need take no 
action until he is otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


